Ryan, C.
The plaintiff in error, a married man, was tried in the district court of Holt county and io and guilty of the crime of rape committed upon the person of Minnie Muesch. At the time the crime charged was committed the victim was of the age of fourteen years. The only question ar*193gued in this court is that the evidence did not sustain the verdict. On behalf of the plaintiff in error the testimony was in proof of such a condition of drunkenness at the time of the alleged offense as to render physically impossible the crime charged. Probably owing to a limited knowledge'of the English language, the testimony of the prosecuting witness was given in guch terms as to preclude its reproduction in print, except, perhaps, in the brief for plaintiff in error, wherein it is given with great apparent gusto. This testimony, however, was straightforward and convincing, was corroborated by other evidence, the aggregate being amply sufficient to sustain the verdict of the jury. The judgment of the district court is
Affirmed.